Gilbert, J.
The equitable action seeking a receiver to take charge of described property was submitted to the court on the petition and the answer of the intervenor, C. G. Aycock Realty Company. The court rendered the following judgment: “Upon the hearing in the above-stated case it is ordered that the temporary receiver heretofore appointed be dismissed, and that said temporary receiver is hereby directed to turn said property over to C. G. Aycock Realty Company. It is further ordered, however, that upon the *531sale of said property any surplus over and above tbe first loan and the lien of 0. G. Ayeock Realty Company be paid to the clerk of this court.” The sole assignment of error is: “The judge then and there presiding passed an order denying the prayers for the appointment of a receiver, and vacating the order theretofore granted, appointing a temporary receiver; to -which judgment denying the appointment of a receiver the plaintiff then and there excepted and now excepts and assigns the same as error as being contrary to law, and says that said judge then and there should have entered judgment appointing a receiver.”
It appears from the judgment quoted above that the court - did not expressly deny the prayers for the appointment of a permanent receiver. Conceding, for the purposes of this case, that the effect of the judgment is so to deny the prayer for a receiver, the judgment was not erroneous.

Judgment affirmed.


All the Justices concur.